OPINION OF THE COURT
PER CURIAM.
The appellant Rickie Allan Yocham, was convicted of murder in the first degree, robbery, and conspiracy. After the denial of post-verdict motions and the sentencing of appellant, he filed an appeal to this Court contending (1) that those portions of his confession containing references to his commission of other crimes should not have been admitted into evidence; (2) that the admission of the typewritten confession signed by the appel*225lant violated the best evidence rule; and (3) that the jury should have been given a requested charge concerning appellant’s alleged withdrawal from the criminal activity. We have examined each of the three issues raised and find them to be without merit.
Judgments of sentence affirmed.
JONES, C. J., did not participate in the consideration or decision of this case.